—Judgment unanimously affirmed without costs. Memorandum: We affirm for reasons stated in the decision at Supreme Court (Murad, J.). We add only that defendant has appealed from an order granting plaintiffs’ motion for summary judgment and not from the subsequent judgment in which the order was subsumed (see, Hughes v Nussbaumer, Clarke & Velzy, 140 AD2d 988). In the exercise of our discretion, we treat the appeal as taken from the subsequent judgment (see, CPLR 5520 [c]; Hughes v Nussbaumer, Clarke & Velzy, supra). (Appeal from Judgment of Supreme Court, Oneida County, Murad, J. — Summary Judgment.) Present— Pine, J. P., Lawton, Hayes, Callahan and Fallon, JJ.